Citation Nr: 9917375	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  93-28 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for 
service-connected tinea cruris with atopic dermatitis 
(claimed as "skin disorder"), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied an increased disability rating for 
service-connected skin disorder, currently evaluated as 10 
percent disabling.

In November 1995, the Board remanded the case for further 
development, including a VA medical examination.  Subsequent 
to that development, the RO confirmed and continued the 10 
percent rating in a July 1996 supplemental statement of the 
case.

In January 1997, the Board remanded the case again for 
further development.


FINDINGS OF FACT

The service-connected tinea cruris with atopic dermatitis 
(claimed as "skin disorder") is most recently manifested by 
sporadic exudation and itching involving some exposed and 
some nonexposed small areas.


CONCLUSION OF LAW

The criteria for an increased disability rating for 
service-connected tinea cruris with atopic dermatitis 
(claimed as "skin disorder") have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7813-7806 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

In October 1992, the RO received an outpatient report which 
reflected treatment for a skin disorder, and the RO 
appropriately regarded the report as an informal claim for an 
increased disability rating for the service-connected skin 
disorder, rates as 10 percent disabling.  38 C.F.R. § 3.157 
(1998).  The Board concludes that the informal claim for an 
increased rating constituted a well grounded claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that, where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  The RO denied the claim in a 
January 1993 rating decision, and the veteran appealed that 
decision to the Board.

In November 1995, the Board remanded case for a VA medical 
examination, noting that the RO had rendered its decision 
based on brief notations on VA outpatient records which the 
Board found were inadequate for rating purposes.  In the 
remand order, the Board noted that if the veteran's skin 
disorder was subject to outbreaks or active or inactive 
stages, VA's duty to assist included conducting a VA 
examination during an active stage of the condition.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

On a December 1995 VA examination report, the examiner noted 
a history provided by the veteran of flare-ups of his skin 
condition at least once monthly for about a week with 
incomplete clearing between episodes.  The veteran reported 
that the skin condition could affect local areas or the total 
body, and that when it flare-up he experienced itching.

On examination, his skin was generally clear of lesions with 
some exceptions, including a 4 centimeter area of the 
forehead of partial lichenification but no excoriation; two 
saccular, 3 centimeter folded areas behind each ear which the 
examiner noted probably were the results of chronic 
inflammation and edema, although the latter were not present 
on the day of the examination; nuchal and bilateral axillary 
hyperpigmentation with what the examiner felt was early 
acanthosis nigricans appearance; and areas of 
hyperpigmentation on the veteran's legs; a lipoma of the mid 
spinal area.  The crural areas showed bilateral 
hyperpigmentation with no scaling present, with mild 
lichenification of the scrotum, especially on the left side.  
The feet and legs were otherwise clear except for patchy 
areas of hyperpigmentation without scaling.

Based on the examination conducted on that day, the examiner 
could not confirm that the veteran had either psoriasis, 
dermatophytosis, or other conditions.  The only thing evident 
on the examination that day was the lichenification of the 
forehead and scrotum and an excoriation on the crease area of 
the right buttock but no evidence of lichenification of that 
area.  The examiner stated that there was no ulceration or 
extensive exfoliation or crusting or systemic or nervous 
manifestation or exceptional repugnant conditions present 
with the exception of one excoriation on the right buttock.  
The examiner concluded from the veteran's history that 
exudation and itching was sporadic rather than continuous and 
focal rather than involving extensive areas, although the 
examiner noted that the veteran stated that he never has 100 
percent total body clearing.  Finally, the examiner noted 
that, since the veteran was being seen at a relatively 
inactive period, the examiner was unable to comment on what 
the condition was like when things were more severe.

In January 1997, the Board remanded the case again under the 
Court's ruling in Ardison because the December 1995 examiner 
had noted that the veteran had been seen for examination at 
"a relatively inactive period."  However, the Board noted 
that scheduling an examination for a random date in the 
future did not appear to be helpful in evaluating the 
veteran's disorder during an active period and that it was 
unfair to the veteran to have him report for a scheduled 
examination in the hopes that on that particular day his skin 
disorder would be in an active state only to find that on 
that day his skin disorder was in a relatively inactive state 
as it was when the VA examination was conducted in December 
1995.  The Board also noted that continually calling the 
veteran to report for examinations was not a wise expenditure 
of VA resources because it was left to chance whether it 
would result in medical evidence that was pertinent to 
evaluating the level of disability resulting from the 
service-connected skin disorder.  The Board suggested that a 
more efficient means to obtain the needed evidence did 
involve the cooperation and participation of the veteran 
because it was the veteran, and not VA, who was in the 
position of determining when his skin disorder was active.  
Therefore, the Board concluded that it was necessary in this 
case for the veteran to be instructed to go to the VA 
outpatient clinic when his skin disorder was in an active 
state so that VA could develop evidence pertinent to his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that the duty to assist is not always a one-way 
street); Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(noting that, where veteran stated he was reluctant to be 
seen during periods when his skin disorder was active, if he 
truly desired a fair rating he could hardly refuse to undergo 
the examination or examination that it would take to make 
that possible).

The Board noted in its January 1997 remand order that the 
veteran alleged in his April 1993 VA Form 9 substantive 
appeal that he sought treatment at a medical facility every 
two months, and the Board ordered the RO to request that the 
veteran inform VA of the name of this facility and provide 
release forms if necessary so that the RO could obtain these 
records of treatment.  Moreover, the Board instructed the RO 
to inform the veteran to report to a VA outpatient clinic 
during an active stage or stages of his skin disorder so that 
the manifestations of his disorder could be documented in a 
medical report for rating purposes.

On remand, the RO wrote to the veteran in February 1997, 
August 1997, and January 1999, requesting him to complete the 
appropriate VA Form 21-4142, Authorization of Release of 
Information, so that VA could obtain private treatment 
records, if any, and requesting the veteran to inform the RO 
where and when he had been treated for his skin condition.  
The veteran did not reply to any of these letters and so the 
RO returned the case to the Board.


Analysis.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected tinea cruris with atopic 
dermatitis (claimed as "skin disorder") is rated 
analogously under the criteria for dermatophytosis which in 
turn is required by the VA Schedule for Rating Disabilities 
to be rated under the criteria for evaluating eczema.  
38 C.F.R. § 3.118, Diagnostic Code 7813-7806 (1998).  This 
criteria provides a noncompensable rating for a condition 
"[w]ith slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area".  The next higher 
or 10 percent rating may be provided "[w]ith exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area."  The next higher or 30 percent rating is 
provided "[w]ith exudation or itching constant, extensive 
lesions, or marked disfigurement."  The highest or 50 
percent rating is provided "[w]ith ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant."

In this case, the medical evidence over the years has shown 
lichenification and dermatitis outbreaks on various parts of 
the body.  For example, on October 1989 VA examination 
report, an examiner noted lichenification of the skin on 
exposed portions of the neck and on the back and 
hyperpigmentation, symmetrical behind the ears.  There were 
tender papules on the scalp.  An August 1992 VA outpatient 
report noted chronic dermatitis affecting the neck and 
scrotum.  Later in August 1992, a VA outpatient report 
reflected that the veteran was seen for tinea cruris.  On an 
April 1993 VA outpatient record, a slightly raised area at 
the right temple and an abraded area of the left little toe 
were noted.  Finally, on the December 1995 VA examination, 
the findings of which were noted above, the examiner noted 
lichenification of a small area of the forehead and of the 
scrotum.  The examiner also noted that exudation and itching 
were focal and sporadic not continuous.

Based on this medical evidence, the Board finds that the 
service-connected tinea cruris with atopic dermatitis 
(claimed as "skin disorder") is most recently manifested by 
sporadic exudation and itching involving some exposed and 
some nonexposed small areas.  There is no evidence of the 
degree of symptomatology needed to warrant the next higher 
rating of 30 percent which requires that exudation or itching 
be constant, or extensive lesions, or marked disfigurement.  
Accordingly, the Board concludes that the criteria for an 
increased disability rating for service-connected tinea 
cruris with atopic dermatitis (claimed as "skin disorder") 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Code 7813-7806 (1998).

The Board also concludes that in this case the RO has 
satisfactorily complied with the Board's remand instructions 
and has fulfilled its duty to assist the veteran in obtaining 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998); see Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board notes that there is no evidence 
in this case that the letters the RO sent to the veteran were 
not received by him or were returned to the RO because of an 
incorrect address.  In the regard, the veteran is receiving 
10 percent disability compensation and, although evidence in 
the file reflects that at one time the account was suspended 
because of an undeliverable check, there is no evidence that 
the current address that the RO used is incorrect or that the 
veteran's account is currently suspended because his 
whereabouts are unknown.  Instead, it appears that the 
veteran simply has not responded to the RO's repeated 
requests for information.  However, even in a case where a 
veteran has moved, a veteran bears the burden of keeping VA 
apprised of his whereabouts, and "there is no burden on the 
part of the VA to turn up and earth to find him."  Hyson v. 
Brown, 5  Vet. App. 262, 265 (1993).


ORDER

An increased disability rating for service-connected tinea 
cruris with atopic dermatitis (claimed as "skin disorder") 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

